                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Richard Alan Gaddis Jr.,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00660-FDW
                                      )
                 vs.                  )
                                      )
             FNU Payne                )
              FNU Belk
        Union County Sheriff,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 2, 2019 Order.

                                               December 2, 2019
